Citation Nr: 0208583	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  95-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1. Entitlement to service connection for a disability causing 
diarrhea and constipation, claimed as due to an 
undiagnosed illness.

2. Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from March 1985 to October 
1992, including service in the Persian Gulf War.  

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2000, on appeal from a rating decision of the 
Louisville, Kentucky,  Department of Veterans Affairs (VA) 
Regional Office (RO).  Upon its last review, the Board denied 
service connection for alopecia; ; disabilities of the hips, 
knees and elbows; dermatitis of the forearms, back, abdomen, 
legs and face; and acneiform lesions of the back, legs, face 
and arms, all claimed as due to an undiagnosed illness.  The 
Board also denied service connection for a low back disorder, 
and remanded the  appellant's claims of service connection 
for a disability causing diarrhea and constipation and a 
duodenal ulcer.   

As will be discussed below, the Board is of the opinion that 
these matters are ready for appellate review. 


FINDINGS OF FACT

1. The competent evidence of record does not show that the 
appellant has a disability characterized by constipation 
and diarrhea.    

2. Although the appellant was noted to have evidence of a 
superficial duodenal bulb ulcer approximately two years 
after service, the appellant does not presently have an 
ulcer.  





CONCLUSIONS OF LAW

1. A disability characterized by diarrhea and constipation 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).

2. An ulcer was not incurred in or aggravated by active duty, 
nor may the presence of an ulcer in service be presumed.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001) .


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
see also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In this matter, the provisions of the VCAA have been 
fulfilled.  The record reflects that through a Statement of 
the Case dated in April 1995, Supplemental Statements of the 
Case in October 1997 and March 1999, and a Board remand of 
the case in May 2000, the appellant was informed of the law 
pertaining to his case, and how the then-current evidentiary 
record did not substantiate his claim with regard to the 
critical focus of VA's inquiry.  

Further, in September 1995, the appellant was requested to 
provide signed authorization forms to enable the RO to 
retrieve relevant medical records.  He was further advised 
that it was his primary responsibility to secure these 
records.  A further advisement was forwarded to the appellant 
in April 1997.  There was no response from the appellant to 
these advisements, other than a February 1998 letter through 
his representative in which the appellant argued that the 
evidence was in favor of his claim.  

The appellant has also been afforded numerous VA examinations 
to ascertain the nature and etiology of his gastrointestinal 
complaints.  Most critically, the series of examinations from 
September to October 2000 were undertaken with a view towards 
resolution of these critical issues, and were accomplished 
with the examiners having full access to the appellant's 
medical records.  

In sum, VA has undertaken all appropriate development of this 
claim, including informing the appellant of his 
responsibility to secure relevant evidence.  The claim is 
therefore ready for appellate review.  


Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, such as peptic ulcers (gastric or duodenal) 
when such is manifested to a compensable degree within a year 
after separation from active duty. 38 C.F.R. §§ 3.307, 
3.309(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Having carefully reviewed the record in light of the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is clearly against the claims 
at issue, and the appeal will be denied.  Although service 
connection is presently in effect for a disease characterized 
as abdominal pain, the evidence does not show the appellant 
to have an ulcer, nor a separate disease that is productive 
of diarrhea and constipation.  

The Board first observes it to be well settled law that 
entitlement for service-related diseases and injuries to 
cases is limited to where the underlying in-service incident 
has resulted in a disability - in the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).   

In this regard, although peptic ulcer (gastric or duodenal) 
is a chronic disease under the provisions of 38 U.S.C.A. § 
1101(3) and 38 C.F.R. §§ 3.307 and 3.309, a claimant must 
have a disability at the time of application for benefits and 
not merely findings in service in order to warrant service 
connection for that disability.  See Degmetich v. Brown, 104 
F.3d 1328, 1331-33 (Fed. Cir. 1997).  The appellant in this 
matter does not presently have an ulcer.

In this matter, the appellant's service medical records 
reveal that in May 1991, he complained of periodic diarrhea 
and stomach pain.  He was treated by over-the-counter 
medications.  In July 1992, he was hospitalized for 
approximately three weeks due to chronic abdominal pain.  
During the course of this treatment, he was evaluated by an 
upper gastrointestinal examination, barium enema radiographic 
study, and computerized axial tomography studies of his mid-
torso which all resulted in normal findings.  Muscular 
tightness was noted in the area of the abdominal wall.  It 
was indicated that he had had a prior hospitalization at a 
private medical facility in April 1992 where the only 
positive finding was eosinophilia.  He was released from the 
hospital after being diagnosed to have, in part, atypical 
abdominal wall pain.  The hospitalization report reflects 
that the appellant was evaluated by both gastrointestinal and 
urological specialists, but neither had opined that his 
symptoms were related to those disciplines.      

Shortly before his discharge in October 1992, the appellant 
underwent a separation physical examination.  The September 
1992 report of clinical evaluation reflects that no 
abnormalities were noted.

The appellant's claim arose by application received in May 
1994.  He underwent a VA physical examination in September 
1994, during which he complained of constant stomach pain and 
tenderness in the right quadrant area.  Upon clinical 
examination, the appellant's abdomen was noted to be soft 
with normal bowel sounds and no organomegaly.  An upper 
gastrointestinal examination in October 1994 revealed a 
superficial duodenal bulb ulcer that was believed by the 
examiner to be "probably acute."  

The appellant underwent a VA physical examination in December 
1998.  He reported continued stomach pain.  It was noted that 
in September 1998, the appellant had undergone 
esophagogastroduodenoscopic examination (EGD) which revealed 
gastritis but no ulcerations.  It was also noted that a 
strain testing was positive for Helicobacter pylori, for 
which the appellant then received treatment.  The examiner 
also reported that the appellant's medical files indicated he 
underwent a colonoscopy which resulted in normal findings.  
Because of the appellant's previous history of having been 
noted to have an active duodenal ulcer and the presence of 
Helicobacter pylori, the appellant was referred for 
infectious disease and immunological examination.

The specialized examination took place in January 1999.  
After reviewing the appellant's subjective history and the 
medical records contained in the appellant's files, the 
examiner observed that the appellant had been making "vague 
complaints" of epigastric burning since 1991, but that he 
then denied complaints of diarrhea or constipation.  The 
appellant was diagnosed to have a recent diagnosis of 
Helicobacter pylori infection that had been treated.   

The appellant underwent a VA physical examination in 
September 2000.  The examiner noted the appellant's clinical 
history, including the in-service treatment and the period of 
treatment in late 1998 for Helicobacter pylori.  Critical to 
the Board's present focus, upon clinical examination, there 
was no sign of a peptic ulcer, and although some abdominal 
tenderness was noted, there was no guarding, rebound or 
organomegaly.  As to constipation and diarrhea, the appellant 
reported that he had two bowel movements per day without any 
blood in the stools and no melena.  The appellant was 
diagnosed to have chronic and vague abdominal pain, and a 
history of positive Helicobacter pylori.  

Pursuant to the examiner's directive, the appellant underwent 
an upper gastrointestinal endoscopic examination.  In an 
October 2000 addendum, the examiner reported that with the 
exception of minimal esophagitis, the examination was 
essentially normal.  He observed that histological evidence 
in the antrum had disproved the presence of gastritis, and 
that a further examination was negative for helicobacter 
pylori, any active peptic ulcer disease or for significant 
gastroesophageal reflux disease.    

In a December 2000 addendum, the examiner observed that the 
appellant's description of abdominal pain was not that of 
gastroesophageal reflux disease, thereby ruling out a 
correlation between the two, and that it would be very 
difficult to correlate the appellant's vague abdominal 
complaints with that of any organic gastrointestinal 
complaint.     

The appellant is not therefore shown to have an ulcer, and 
while he was treated in service for constipation and 
diarrhea, the medical evidence of record (in particular that 
of September 2000), reveals that such symptoms are now not 
present.  

In sum, although service connection is in effect for 
abdominal pain, the medical evidence of record and the 
appellant's contentions do not reflect the presence of an 
ulcer, or of a disorder characterized by diarrhea or 
constipation.    


ORDER


Service connection for a disability causing diarrhea and 
constipation is denied.

Service connection for a duodenal ulcer is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

